       Case 4:18-cv-05434-JSW Document 123 Filed 06/05/20 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   James R. Asperger (Bar No. 83188)   Jordan R. Jaffe (Bar No. 254886)
 2 jamesasperger@quinnemanuel.com      jordanjaffe@quinnemanuel.com
 3 Yury Kapgan (Bar No. 218366)        Iman Lordgooei (Bar No. 251320)
   yurykapgan@quinnemanuel.com         imanlordgooei@quinnemanuel.com
 4 Pushkal Mishra (Bar No. 298695)     Jonathan Tse (Bar. No. 305468)
   pushkalmishra@quinnemanuel.com      jonathantse@quinnemanuel.com
 5 865 S. Figueroa Street, 10th Floor  50 California Street, 22nd Floor
   Los Angeles, CA 90017               San Francisco, CA 94111
 6 Telephone: (213) 443-3000           Telephone: (415) 875-6600
 7 Facsimile: (213) 443-3100           Facsimile: (415) 875-6700

 8 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 9 Victoria F. Maroulis (Bar No. 202603)

10 victoriamaroulis@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
11 Redwood Shores, CA 94065
   Telephone: (650) 801-5000
12 Facsimile: (650) 801-5100

13 Attorneys for Defendants

14 BlackBerry Limited and BlackBerry Corporation

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    OAKLAND DIVISION
18
      FACEBOOK, INC.,                              Case No. 4:18-cv-05434-JSW
19
             Plaintiff,
20                                                 BLACKBERRY’S NOTICE REGARDING
                    v.                             EX PARTE REEXAMINATION OF
21                                                 PATENTS-IN-SUIT
      BLACKBERRY LIMITED, and
22
      BLACKBERRY CORPORATION,
23          Defendants.
24

25

26

27

28

                                                                   CASE NO. 4:18-CV-05434-JSW
                                                     BLACKBERRY’S NOTICE RE EX PARTE REEXAM
       Case 4:18-cv-05434-JSW Document 123 Filed 06/05/20 Page 2 of 2




 1         Defendants BlackBerry Limited and BlackBerry Corporation (collectively, “BlackBerry”)

 2 hereby notify the Court that the U.S. Patent & Trademark Office issued a decision on June 4, 2020

 3 granting BlackBerry’s ex parte reexamination request No. 90/014,503, and thereby ordering

 4 reexamination of U.S. Pat. No. 7,228,432. A true and correct copy of the Order Granting Request for

 5 Ex Parte Reexamination is attached hereto as Exhibit A.

 6
     DATED: June 5, 2020                         QUINN EMANUEL URQUHART &
 7                                               SULLIVAN, LLP
 8                                              By /s/ Iman Lordgooei
                                                  Kevin P.B. Johnson (Bar No. 177129)
 9
                                                  kevinjohnson@quinnemanuel.com
10                                                Victoria Maroulis (Bar No. 202603)
                                                  victoriamaroulis@quinnemanuel.com
11                                                555 Twin Dolphin Drive, 5th Floor
                                                  Redwood Shores, CA 94065
12                                                Telephone: (650) 801-5000
13                                                Facsimile: (650) 801-5100

14                                                 Jordan R. Jaffe (Bar No. 254886)
                                                   jordanjaffe@quinnemanuel.com
15                                                 Iman Lordgooei (Bar No. 251320)
                                                   imanlordgooei@quinnemanuel.com
16                                                 Jonathan Tse (Bar. No. 305468)
17                                                 jonathantse@quinnemanuel.com
                                                   50 California Street, 22nd Floor
18                                                 San Francisco, CA 94111
                                                   Telephone: 415-875-6600
19                                                 Facsimile: 415-875-6700
20                                                 James R. Asperger (Bar No. 83188)
21                                                 jamesasperger@quinnemanuel.com
                                                   Yury Kapgan (Bar No. 218366)
22                                                 yurykapgan@quinnemanuel.com
                                                   Pushkal Mishra (Bar No. 298695)
23                                                 pushkalmishra@quinnemanuel.com
                                                   865 S. Figueroa Street, 10th Floor
24
                                                   Los Angeles, CA 90017
25                                                 Telephone: (213) 443-3000
                                                   Facsimile: (213) 443-3100
26
                                                   Attorneys for Defendants BLACKBERRY
27                                                 LIMITED and BLACKBERRY CORPORATION
28

                                                    -1-                 CASE NO. 4:18-CV-05434-JSW
                                                          BLACKBERRY’S NOTICE RE EX PARTE REEXAM
